       Case 3:20-cv-00071-PDW-ARS Document 40 Filed 09/24/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA
                                   EASTERN DIVISION

Self Advocacy Solutions N.D., League of
Women Voters of North Dakota, Maria Fallon
Romo,                                                  PLAINTIFFS’ CONSENTED MOTION
                                                       FOR EXTENSION OF TIME TO FILE
                                 Plaintiffs,            MOTION FOR ATTORNEYS’ FEES,
                                                            EXPENSES, AND COSTS
         vs.

Alvin Jaeger, in his official capacity as                       Case No. 3:20-cv-00071
Secretary of State, Debbie Nelson, in her
official capacity as County Auditor of Grand
Forks County,

                                 Defendants.


       Pursuant to Fed. R. Civ. P. 54(d)(2)(B) and Local Rule 54.1, Plaintiffs respectfully seek an

extension of time to file a motion for attorneys’ fees, expenses, and costs in this matter until

October 16, 2020. The Court previously extended the deadline to September 25, 2020. Plaintiffs

have provided information related to fees and costs for the Secretary’s consideration, but

understand that that Secretary’s workload related to the upcoming election has affected the ability

to consider the issue. In order to permit the parties an opportunity to attempt to resolve the issue

without the need for further litigation, the parties request an extension of time for Plaintiffs to file

a motion for attorneys’ fees and costs until October 16, 2020.

       The Secretary’s counsel has indicated that he consents to the filing of this motion.



 September 24, 2020

 By:     /s/ Mark Gaber                            By:    /s/ Derrick Braaten
         Mark Gaber                                       Derrick Braaten
         Danielle Lang*                                   Derrick Braaten (ND#06394)
         Dana Paikowsky*#                                 Carey Goetz (ND #05958)
         Aseem Mulji*#                                    BRAATEN LAW FIRM
         CAMPAIGN LEGAL CENTER                            109 North 4th Street, Suite 100
         1101 14th Street NW, Suite 400                   Bismarck, ND 58501

                                                   1
Case 3:20-cv-00071-PDW-ARS Document 40 Filed 09/24/20 Page 2 of 2




 Washington, DC 20005                           Telephone: (701) 221-2911
 Telephone: (202) 736-2200                      derrick@braatenlawfirm.com
 mgaber@campaignlegal.org                       carey@braatenlawfirm.com
 dlang@campaignlegal.org
 dpaikowsky@campaignlegal.org                   /s/ Sarah M. Vogel
 amulji@campaignlegal.org                       Sarah M. Vogel (ND#03964)
                                                SARAH VOGEL LAW FIRM
 * Admitted pro hac vice                        P.O. Box 385
 # Licensed in CA only; supervision             Bismarck, ND 58502-0385
 by                                             Telephone: (701) 355-6521
 Danielle Lang, a member of the D.C.            sarahvogellaw@gmail.com
 Bar
                             Attorneys for Plaintiffs




                                         2
